 In the Matter of MURCHEY MACHINE ANDToot, COMPANYandINTER-'NATIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFT & AGRICULTURAL"IMPLEMENT WORKERSOF AMERICA, LOCAL 174, C. I. O.Case No. 7-R-1923.-Deckled February 10, 1945Messrs.William H. GranseandL. E. Walker,of Detroit,Mich., forthe Company.Nicholas J. Rothe,byMr. H. B. Bell,of Detroit, Mich., andMr.Borden Young,of Detroit, Mich., for the U. A. W.-C. I. O.Messrs. James G. BeckandRobert 0. Brown,of Detroit, Mich., forthe Society.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Automo-bile,Aircraft & Agricultural Implement Workers of America, Local174, C. I. 0:, herein called the U. A. W.-C. I. 0., alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Murchey Machine and Tool Company, Detroit, Michi-gan, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before SylvesterJ. Pheney, Trial Examiner. Said hearing was held at Detroit, Michi-gan, on January 22, 1945.At the commencement of the hearing, theTrial Examiner granted a motion of Local No. 6, Society of Tool andDie Craftsmen, herein called the Society, to intervene.The Company,the U. A. Ws-C. I. 0., and the Society appeared and participated inthe hearing and all partieswere afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.All par-tieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :460N. L.R. B., No. 102.529628563-45-vol. 60--35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMurchey Machine and Tool Company is a Michigan corporationwith its principal place of business at Detroit, Michigan, where it isengaged in the manufacture of collapsible tops and die heads, thread-ing machine tools, and quick center machines.During the 6-monthperiod ending June 30, 1944, the Company purchased- raw materialsvalued at about $162,000, 75 percent of which was shipped to it frompoints outside the State of Michigan.During the same period, theCompany sold products valued at $1,209,000, approximately 75 percentof which was shipped to points outside the State of Michigan.The Company admits, for the purpose of this proceeding, that it is-engaged in commerce within the meaning of the National Labor Rela-tions Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, Local 174, is a labor organization_affiliated with the Congress of- Industrial Organizations, admitting tomembership employees of the Company.Local No. 6, Society of Tool and Die Craftsmen, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 4, 1944, the U. A. W.-C. I. O. requested the Company-to recognize it as the exclusive collective bargaining representative,of the Company's employees.The Company refused this request onthe ground that it was operating under a contract with the Society.On February 12, 1944, the Company and the Society entered intoa closed-shop contract covering the employees involved herein.Thecontract provides that it shall remain in full force and effect untilJanuary 15, 1944, and from year to year thereafter unless notice ofa desire to terminate is given by either party thereto during the 30-dayperiod preceding January 15 of any given year. Inasmuch as theU. A. W.-C. I. O. made its claim upon the Company on December 4,1944, we find that the contract does not constitute a bar to a presentdetermination of representatives.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the U. A. W.-C. I. O. represents asubstantial number of employees in the unit hereinafter found to beappropriate.'GIThe Field Examiner reported that the U. A W.-C. I.0 presented 78 authorization cardsbearing the names of persons who appear on the Company's pay roll of December 26, 1944,There are approximately 349 employees in the appropriate unit. The Society did not pre- MURCHEY MACHINE AND TOOL COMPANY531We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2(6).and(7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all hourly rated production and, maintenanceemployees in the Detroit and Oakland County plants of the Company,excluding office employees, superintendents, and leaders, constitutea single appropriate bargaining unit.The only controversy withrespect to the unit concerns leaders.The Company and the Societywould include them in the unit.The Company employs two superintendents, one on the night shiftand one on the day shift. There are approximately 280 employees inthe Detroit plant and there are no supervisory employees between thesuperintendents and the leaders.The leaders are hourly rated em-ployees and spend a considerable amount of their time in actual pro-duction and maintenance work.However, they assign the work to theregular production and maintenance employees and recommend thehiring and discharging of employees and the granting of pay increases.Under the circumstances, we find that the leaders are supervisory em-ployees, and as such, we shall exclude them from the unit._We find that all hourly rated production and maintenance employeesat the Detroit and Oakland County plants of the Company, excludingoffice employees, superintendents, leaders, and any other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a single unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,sent any evidence of representation but relies upon its contract as evidence of its interestin the instant proceeding.In view of the Society's closed-shop contract,the showing ofthe U. A. W.-C I. O. (approximately 22 percent) Is substantial. 532DECISIONSOF NATIONALLABOR RELATIONS BOARDand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Murchey Machineand Tool Company, Detroit, Michigan,an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe' employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll, period immediately preceding the.date of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem=-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to deter-mine whether they desire to be represented by International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, Local 174, C. I. 0., or by Local No. 6, Society of Tool and DieCraftsmen,for the purposes of collective bargaining, or by neither.